Citation Nr: 0838486	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from August 1971 to 
October 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to a TDIU.

The veteran had an informal conference with a Decision Review 
Officer (DRO) at the RO in June 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate her service connection claims by 
correspondence dated in February 2004, but that no specific 
notice was provided as to her increased rating claims.  In 
Dingess/Hartman, 19 Vet. App. 473 (2006), the Court also 
found that the VCAA notice requirements applied to all 
elements of a claim.  Therefore, appropriate action should be 
taken to ensure that adequate VCAA notice as to all elements 
of the remaining claims is provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The veteran contends that he is entitled to TDIU, as his 
service-connected disabilities render him unemployable.

A review of the record reveals that the veteran is presently 
service connected and in receipt of a 30 percent disability 
rating for psoriasis; a 30 percent disability rating for 
psoriatic arthritis of the cervical spine; a 20 percent 
rating for psoriatic arthritis of the right knee; as 10 
percent disability rating for psoriatic arthritis of the left 
knee; a 10 percent disability rating for psoriatic arthritis 
of the right elbow; a 10 percent disability rating for 
psoriatic arthritis of both feet; a 10 percent disability 
rating for psoriatic arthritis of the left shoulder; a 10 
percent disability rating for psoriatic arthritis of the 
right shoulder; a 10 percent disability rating for psoriatic 
arthritis of the left hand; a 10 percent disability rating 
for psoriatic arthritis of the right hand;  and a 0 percent 
rating for psoriatic arthritis of the left elbow.  When rated 
in combination, and considering the bilateral factor 
(38 C.F.R. § 4.26 (2008)), the veteran is rated as 90 percent 
disabled.  

A review of the record reflects that the veteran was last 
afforded a comprehensive VA orthopedic examination in July 
2005, and a comprehensive VA dermatology examination in March 
2005.  At the time of those examinations, neither examiner 
opined as to any limits on the veteran's employability due to 
his service-connected disabilities.  A review of the record 
reveals that during VA outpatient treatment visits the 
veteran has referred to treatment by his private physician, 
Dr. Davis, who prescribed Enbrel (generic name entanercept) 
as treatment for the psoriasis and the psoriatic arthritis.  
That physician's treatment records have not been associated 
with the claims folder.  

In a June 2003 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the veteran 
indicated that he is a high school graduate with 2 years of 
college.  It was further noted that the veteran was self-
employed, owned a print shop, became too disabled to work in 
May 2003, and had not tried to obtain employment since he 
became disabled.  However, the veteran indicated that he was 
presently employed with a current monthly income of $2000. 

In a June 2003 statement, the veteran reported that he has 
been self-employed since 1992, can no longer work, and has 
put his business up for sale.  

VA treatment notes dated in June 2003 detail findings of 
alcohol dependence, GERD, depressive disorder NOS, hepatitis 
NOS, non-specific arthritis, psoriatic arthropahty, other 
psoriasis, pure hypercholesterolemia, tinnitus NOS, and 
benign hypertension.  It was specifically noted that the 
veteran was under more stress at work in June 2003 because of 
his inability to turn and lift as well as from pain due to 
arthritis.  

Because there are outstanding medical records that must be 
associated with the claims folder, and inasmuch as no VA 
examiner has provided a medical opinion as to whether the 
veteran is unemployable solely due to his service-connected 
disabilities, the case must be REMANDED for the following 
actions:

1.  The veteran should be provided any 
additional VCAA notice required on his 
claim as result of the decisions 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for psoriasis or 
psoriatic arthritis since June 2003.  Of 
particular interest are the records of 
Dr. Davis.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether his service-
connected disabilities alone would cause 
him to be unemployable.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examining physician 
should note all of the veteran's 
disabilities.  All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth 
in the examination report.  The examiner 
is to indicate whether it is as least as 
likely as not (50 percent probability or 
greater) that the veteran's service 
connected disability alone would preclude 
his obtaining and retaining substantially 
gainful employment.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

